DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Claims have been amended in the response filed 6/10/2022 and entered.
Claims 1-7, 9, 11, 13, 15 have been canceled, claim 19 is newly added, claim 16-17 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 8, 10, 12, 14 and 18-19 have been considered on the merits. All arguments have been fully considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 12 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for MSCs derived other than adipose tissue.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
ADSCs vs. MSCs from other sources
The instant claims are directed to a method of administering an effective amount of MSCs to a subject, thereby promoting PTPRR expression in cells or tissues that cause pulmonary fibrosis. The scope of the MSCs is broad and encompasses any source including not only adipose tissue as claimed in claim 10 but also various other sources including bone marrow, skin, blood, placenta, muscle, etc. 
The claims require that administration of any MSCs would necessarily promote the expression of PTPRR in the cells or tissue causing pulmonary fibrosis. 
While the instant specification discloses that MSCs can be derived from various sources including umbilical cord, bone marrow, etc. (para. 30-36), however, there is no working example or guidance whether MSCs from any source known in the art would be able to promote expression of PTPRR in the cells or tissue causing pulmonary fibrosis. The specification provides only one example utilizing adipose tissue-derived stem cells (see Examples). 
While MSCs from different sources are generally considered MSCs, however, it is known in the art that MSCs from different sources have different characteristics. For example, ADSCs are different from MSCs from bone marrow according to Mohamed-Ahmed et al. (2018, Stem Cell Research & Therapy). Noel et al. (2008, Exp. Cell Res.) teach that there are significant differences between ADSCs and MSCs, particularly from bone marrow, and they are fundamentally different cell types and differently committed cells (see abstract).
PTPRR expression in vivo
Regarding the PTPPR expression, however, Example 2 of the instant specification is based on in vitro co-culture system. When ADSCs are co-cultured with UIP cells (pulmonary fibroblasts derived from patients), the expression of PTPRR gene is increased in the UIP cells. There is no indication if the expression of PTPRR gene is increased when the ADSCs are administered to a patient or any subject for that matter.
While it is known in the art that MSCs can be used in a method for treating pulmonary fibrosis, however, it is not known in the art if any of known MSCs would be able to promote PTPRR expression in pulmonary fibroblasts in a patient suffering from pulmonary fibrosis. There is no indication in the specification, particularly for those examples showing in vivo administration of the ADSCs, that the administration of ADSCs would necessarily promote expression in the pulmonary fibroblasts in the patents suffering from pulmonary fibrosis.
Route of administration
The instant claims do not particularly limit how the administration of the MSCs be carried out. Thus the scope of the claims is broad to encompass any known route of administration of the MSCs which includes parenteral, enteral and topical administration. While the instant specification discloses that therapeutic agent for pulmonary fibrosis can be administered vis peroral, subcutaneous, intramuscular, etc. (para. 73), however, the exemplary route of administration for the ADSCs is intravenous (Examples 4-5). 
There is no indication in the specification that enteral or topical administration of MSCs would be able to promote expression of PTPRR in the patient having pulmonary fibrosis. The evidence of promoting PTPRR expression in the pulmonary fibrosis is based on in vitro co-culturing as discussed above. There is no evidence that in vivo administration of any MSCs, or ADSCs as exemplified, would be able to promote PTPRR expression in vivo.
Effective amount
The instant claims require to administer an effective amount of MSCs to promote PTPRR expression in the cells or tissue that cause pulmonary fibrosis. The claims do not particularly require if the method would alleviate or treat any symptoms of pulmonary fibrosis, rather it requires that the cells or tissue causing pulmonary fibrosis to promote expression of PTPRR gene by administering the MSCs. There is no indication what would be the effective amount of the cells to carry out the claimed invention. Examples 4-5 of the instant specification utilize 2x106 cells or 1.5x106 cells, respectively, administered to fibrosis model mice. None of these examples disclose if pulmonary fibroblasts have promoted expression of PTPRR. There is no guidance or working embodiment with regard to the effective amount of MSCs capable of promote PTPRR expression in the cells or tissue causing pulmonary fibrosis.

Based on the issues discussed above, it is highly unpredictable if any MSCs regardless of their sources, or even ADSCs, would be able to promote PTPRR gene expression in the pulmonary fibrosis in vivo when administered by any known route, or even if it is intravenous as exemplified. The examples shown in the instant specification with regard to the promoting PTPRR gene expression is in vitro co-culture system, and particularly using ADSCs. 
Therefore, in view of the nature of the invention, the state of the prior art, the amount of guidance present in the specification and the breadth of the claims, it would take undue experimentations to practice the claimed invention.

Claims 8, 10, 12, 14 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant claims are directed to a method of administering an effective amount of MSCs to a subject, thereby promoting PTPRR expression in cells or tissues that cause pulmonary fibrosis.
The specification of the originally filed application discloses the increased expression of PTPRR in the UIP cells in vitro when co-cultured with ADSCs, however, it does not provide sufficient support for the broader scope of the MSCs as well as for in vivo application. The specification discloses the increased expression of PTPRR in in vitro culture condition, which does not support the claimed in vivo application. Therefore, the instant amendment introduces new matter to the instant application.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12, 14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are directed to a method of administering an effective amount of MSCs to a subject, thereby promoting PTPRR expression in cells or tissues that cause pulmonary fibrosis. It is not clear if the claims are directed to a prophylactic method such that the subject encompassing any subject including subjects without pulmonary fibrosis, or to a treatment method for the subject having pulmonary fibrosis. The limitations of the claims do not particularly limit the scope of the subject. Clarification is required. 

Claim Interpretation
The instant claims are interpreted as a method of administering mesenchymal stem cells to a subject having UIP. The limitation directed to “promoting PTPRR expression in the cells or tissue that cause pulmonary fibrosis” is interpreted as an inherent property.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
It is noted that the art rejections have been withdrawn based on the discussion made in the new 112 rejections discussed above. 
However, the Examiner wishes to address the applicant’s arguments presented in the instant response.
Applicant stated that the instant specification defines a PTPRR expression promoter as “an enzyme that dephosphorylates tyrosine of a protein phosphorylated by tyrosine kinase” referring para. 78, and a PTPRR as “a composition exhibiting an effect of promoting the expression of PTPRR gene and/or PTPRR protein in cells or tissues.” This statement appears incorrect. The specification discloses that a “PTPRR” is an enzyme as indicated above, and the “PTPRR expression promotor” is a composition as described above. Applicant alleged that MSCs and PTPRR expression promotors are not the same. 
The instant specification does not disclose any supporting evidence that MSCs are not the same as PTPRR expression promotors. Rather, paragraph [0081] discloses that the PTPRR expression promotor of the present invention preferably comprises mesenchymal stem cells. Consistently, the amended claim 8 discloses the administration of MSCs would promote the expression of PTPRR. Furthermore, claim 18 discloses that the PTPRR expression promotor comprises MSCs. If so, MSCs would be considered as one of the PTPRR expression promotors. The instant specification does not provide any example of PTPRR expression promotors if they are not the same as MSCs, which would raise an issue of 35 USC §112 written description. It is not clear how applicant has interpreted the paragraph [81] that MSCs and PTPRR expression promotors are not the same. One explanation given by applicant is that the PTPRR expression promotor is a composition. A population of MSCs administered according to the instant claims would be a composition. This does not mean MSCs are different from PTPRR expression promotor. Finally, applicant indicated that a PTPRR expression promotor may be an enzyme citing para. 78. It appears that applicant mischaracterizes what is disclosed in para. 78. The paragraph 78 discloses that a PTPRR is an enzyme not the PTPRR expression promotor. There is no disclosure in any portion of the specification that PTPRR expression promotors can be an enzyme.
Applicant argued that the specification does not disclose that an MSC is inherently a PTPRR expression promotor, and stated that UIP cells and human ADS were co-culture (mixed) with other components, and then asserted that a composition may be more than MSCs. This argument appears to contradict the claimed invention. The claims discloses that administering MSCs into a subject would necessarily promote the PTPRR expression in the cells or tissue that cause pulmonary fibrosis. This argument indicates that the claimed invention requires more than MSCs cause there are “other” components. The inherency argument made in the 102 rejection is based on the what the claims disclosed. The claims only require a step of administering MSCs into a subject, and nothing else, and that would sufficiently promote PTPRR expression. Thus, a step of administering MSCs into a subject having pulmonary fibrosis would necessarily promote PTPRR expression. 
Since the method step is identical, the results obtainable from the method step should be identical. The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.
However, upon further consideration, it is concluded that the instant specification fails to provide sufficient description to support that the amended claims are enabled. Thus, the claim rejections under 35 USC §102 and 103 have been withdrawn based on the new 35 USC §112.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632